              Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 1 of 25



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

    FINE AGROCHEMICALS LTD.,                            )
    FINE AMERICAS INC.;                                 )
    CJB INDUSTRIES, INC.; and                           )
    VIVID LIFE SCIENCES, LLC,                           )
    Plaintiffs,                                         )
                                                        )        C.A. No. __________
                          v.                            )
                                                        )        DEMAND FOR A JURY TRIAL
    STOLLER ENTERPRISES, INC.;                          )
    THE STOLLER GROUP, INC.; and                        )
    STOLLER USA, INC.                                   )
                                                        )
    Defendants.                                         )


                                             COMPLAINT

         Plaintiffs Fine Agrochemicals Ltd. and Fine Americas Inc. (collectively, “Fine”), CJB

Industries, Inc., (“CJB”), and Vivid Life Sciences, LLC, (“Vivid”) (collectively, “Plaintiffs”) for

their complaint against Defendants Stoller Enterprises, Inc.; The Stoller Group, Inc.; and Stoller

USA, Inc. (collectively, “Stoller” or “Defendants”), allege as follows:

                                     NATURE OF THE ACTION

         1.       Fine, Fine’s contract manufacturer CJB, and Fine’s customer Vivid bring this action

seeking a declaratory judgment that: (a) Plaintiff’s Plant Growth Regulator Products, including

VIGEO® (EPA Reg. No. 62097-45-92697), (the “Relevant Products”) do not infringe any claim of

United States Patent 10,104,883 (“the ’883 Patent,” attached hereto as Exhibit A); (b) Plaintiffs do

not and have not infringed, induced others to infringe, or contributed to the infringement by others

of any claim of the ’883 Patent; and (c) the ’883 Patent is unenforceable in view of inequitable

conduct committed during its prosecution.

         2.       Plaintiffs seek to enjoin Stoller and its officers, employees, or representatives from



                                                    1
            Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 2 of 25



continuing to engage in deceptive trade practices such as: (1) alleging that Plaintiffs or their

customers infringe one or more claims of the ’883 Patent; (2) taking any action to suggest that the

Plaintiffs or their customers require a license from Stoller for the ’883 Patent; or (3) pursuing or

continuing to pursue infringement actions against Plaintiffs or their customers on the basis of the

manufacture, use, importation, sale, or offer for sale of the Relevant Products.

       3.      Plaintiffs seek this necessary relief because Stoller, which claims to be the owner of

the ’883 Patent, has contacted CJB and Vivid in writing, and in that writing, alleged infringement

of one or more claims of the ’883 Patent, demanded destruction of the Relevant Products, and

threatened legal remedies. (See Exs. B and C).

       4.      In its communications with CJB and Vivid, Stoller referenced the Relevant

Products, and thereby established at least a reasonable apprehension and reasonable potential that

Stoller would file a lawsuit against the Plaintiffs or their customers alleging infringement of one or

more claims of the ’883 Patent.

       5.      Stoller’s actions have thus (i) cast uncertainty over the Plaintiffs’ businesses,

products, and customers, (ii) injured and are injuring Plaintiffs’ businesses and business

relationships with the other Plaintiffs, and (iii) created a concrete and immediate justiciable

controversy between the Plaintiffs and Stoller. Accordingly, Plaintiffs bring this case to clear their

names and to protect them against Stoller’s meritless claims.

                                             PARTIES

       6.      Plaintiff Fine Agrochemicals Ltd. is a UK corporation with a principal place of

business at Hill End House, Whittington, Worcester WR5 2RQ, United Kingdom.

       7.      Plaintiff Fine Americas Inc. is a Delaware Corporation with a principal place of

business in the U.S. at 1850 Mt. Diablo Blvd # 405, Walnut Creek, CA 94596.




                                                  2
              Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 3 of 25



        8.       Plaintiff CJB Industries, Inc. is a Georgia corporation with a principal place of

business at 204 E. Hill Ave., Valdosta, GA 31601.

        9.       Vivid Life Sciences, LLC is a Florida limited liability corporation with a principal

place of business at 31932 136th Street, Princeton, MN 55371.

        10.      Stoller Enterprises, Inc. is a Texas corporation with a principal place of business at

9090 Katy Freeway, Suite 400, Houston, TX 77024.

        11.      The Stoller Group, Inc. is a Texas corporation with a principal place of business at

9090 Katy Freeway, Suite 400, Houston, TX 77024.

        12.      Stoller USA, Inc. is a Texas corporation with a principal place of business at 9090

Katy Freeway, Suite 400, Houston, TX 77024.

                                   JURISDICTION AND VENUE

        13.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 2201,

1331, and 1338(a) because this action arises under the patent laws, and seeks relief under the

Federal Declaratory Judgment Act. 28 U.S.C. § 2201.

        14.      Stoller is subject to personal jurisdiction in the Middle District of Georgia.

        15.      For over two decades, Stoller has purposefully directed sales, marketing, support,

and other activities to residents of this District.

        16.      Stoller has purposefully directed sales, marketing, and support of products that

compete in this District with Fine’s products and/or Vivid’s products.

        17.      Stoller has purposefully directed sales, marketing, and support of products that

compete in this District with the Relevant Products.

        18.      Stoller has purposefully directed sales, marketing, and support of products in this

District that are allegedly relevant to one or more claims of the ’883 Patent.




                                                      3
             Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 4 of 25



       19.      Stoller recently sent a letter to CJB, a resident of the District, demanding it cease the

production of and sale of products manufactured in the District and allegedly covered by one or

more claims of the ’883 Patent and that it destroy such products. (Ex. B).

       20.      As early as 1994, Stoller’s agent in the District corresponded with the U.S.

Environmental Protection Agency regarding the labeling of one of Stoller’s products that is relevant

to one or more claims of the ’883 Patent. (Ex. I, at 1).




       21.      Stoller markets directly to growers in the District.

       22.      Residents of this District have purchased Stoller products in this District.

       23.      Residents of this District have used Stoller products in this District.

       24.      Stoller attended the 2017 Sunbelt Agricultural Exposition Field Day, which was held

in this District in Moultrie, Georgia. (Ex. F, at 5 & 13).

       25.      Stoller has posted numerous videos on YouTube that include testimonials of farmers

in this District, including in Lenox, GA and Adele, GA, regarding their use of Stoller’s products. A

listing of web-links to these videos is shown in Exhibit G.

       26.      Venue is proper in this District pursuant to 28 U.S.C. § 1391.

                                          BACKGROUND

       27.      Fine Agrochemicals Ltd. was established in 1983 and is a worldwide leader in the

development, manufacture, and marketing of plant growth regulators (PGRs) for the agricultural,




                                                   4
             Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 5 of 25



greenhouse, ornamental, and landscape markets and is a recognized center of excellence for PGR

technology.

       28.      Fine Americas Inc. was established in 2004 and is a leading supplier of PGRs for

the agricultural, green house ornamental, and landscape industries.

       29.      CJB is a custom chemical manufacturer and manufactures PGR formulations,

including a Fine formulation marketed by Vivid under the VIGEO brand.

       30.      Vivid is a distributor of Fine’s Products, including the VIGEO product

manufactured by CJB.

       31.      Stoller purports to own the ’883 Patent, entitled “Non-aqueous solution of plant-

growth regulator(s) and polar and/or semi-polar organic solvent(s).” The ’883 Patent issued on

October 23, 2018.

       32.      Stoller sent letters to CJB and Vivid, alleging that they are infringing one or more

claims of the ’883 Patent (collectively, the “Threat Letters,” which are attached respectively as

Exhibits B and C).

       33.      In the Threat Letters, Stoller (i) alleges that making, using, selling, and/or offering

for sale the VIGEO product infringes one or more claims of the ’883 Patent, and (ii) demands that

CJB and Vivid cease the making, using, selling, and/or offering for sale the VIGEO product, and

destroy any VIGEO product in their or their customers’ possession and control.

       34.      The Threat Letters allege that CJB is manufacturing VIGEO for Vivid.

       35.      The Threat Letters state that should CJB or Vivid fail to respond within 10 days,

Stoller will seek further legal remedies.

       36.      The Plaintiffs thus have a reasonable apprehension, and there exists a reasonable

potential, that Stoller could file an action against the Plaintiffs and allege that they have directly




                                                  5
              Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 6 of 25



infringed one or more claims of the ’883 Patent by making, using, selling, and/or offering for sale

the Relevant Products.

        37.      The Plaintiffs also have a reasonable apprehension, and there exists a reasonable

potential, that Stoller could file an action against the Plaintiffs and allege that they have actively

induced end-users to infringe one or more claims of the ’883 Patent by, among other things, making

available to end-users the Relevant Products.

        38.      The Plaintiffs also have a reasonable apprehension, and there exists a reasonable

potential, that Stoller could file an action against Plaintiffs and allege that the Plaintiffs have

contributed to the infringement of one or more claims of the ’883 Patent by, among other things,

making available to end-users the Relevant Products.

        39.      However: (i) Plaintiffs have not infringed any claim of the ’883 Patent, (ii) the

Relevant Products do not infringe any claim of the ’883 Patent, (iii) Plaintiffs have not induced

others to infringe any claim of the ’883 Patent, and (iv) Plaintiffs have not contributed to the

infringement by others of any claim of the ’883 Patent. In addition, the ’883 Patent is unenforceable

due to inequitable conduct during its prosecution, absent which it would not have issued.

        40.      Stoller’s meritless claims and allegations have (i) cast uncertainty over the Plaintiffs’

businesses and the Relevant Products, (ii) injured and are injuring Plaintiffs’ businesses and

business relationships, and (iii) created a concrete and immediate justiciable controversy between

the Plaintiffs and Stoller.

        41.      Plaintiffs bring this case to clear their names and to protect their customers against

Stoller’s meritless claims of infringement, and to have the ’883 Patent declared unenforceable.




                                                    6
              Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 7 of 25



                                      FIRST CLAIM FOR RELIEF

                 (Declaratory Judgment of Non-infringement of the ’883 Patent)

        42.      Plaintiffs repeat, reallege, and incorporate the prior allegations of the Complaint as

if fully set forth herein.

        43.      Plaintiffs have not infringed, induced others to infringe, or contributed to the

infringement by others of any of the independent claims of the ’883 Patent, or any of the claims that

depend thereupon.

        44.      The Relevant Products at least, by way of example, do not literally or under the

doctrine of equivalents meet the limitation of the claims of the ’883 Patent that requires: “wherein

said non-aqueous solution is stable and said at least one organic solvent and said less than 5 wt. %

water are the only solvents present in said non-aqueous solution.” (Ex. A, at col. 12, ll. 64-67; col.

13, ll. 17-20; col. 14, ll. 46-49).

        45.      The claim limitation recited by the preceding paragraph is required by every

independent claim of the ’883 Patent, i.e., claims 1, 2, and 18.

        46.      Because the Relevant Products do not meet, literally or under the doctrine of

equivalents, at least one limitation of the independent claims of the ’883 Patent, the manufacture,

use, sale, offer for sale, or importation of the Relevant Products does not infringe any claim of the

’883 Patent.

        47.      Plaintiffs seek and are entitled to a declaratory judgment that the manufacture, use,

sale, offer for sale, or importation of the Relevant Products does not infringe under 35 U.S.C. § 271

(or any sub-section thereof) any claim of the ’883 Patent, literally or under the doctrine of

equivalents.

        48.      Plaintiffs seek and are entitled to a declaratory judgment that neither they nor their




                                                   7
              Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 8 of 25



customers infringe any claim of the ’883 Patent, literally or under the doctrine of equivalents.

        49.      Plaintiffs seek and are entitled to a declaratory judgment that neither they nor their

customers have induced others to infringe or contributed to the infringement by others of any claim

of the ’883 Patent, literally or under the doctrine of equivalents.

                                    SECOND CLAIM FOR RELIEF

                  (Declaratory Judgment of Unenforceability of the ’883 Patent)

        50.      Plaintiffs repeat, reallege, and incorporate the prior allegations of the Complaint as

if fully set forth herein.

        51.      The ’883 Patent is unenforceable due to inequitable conduct committed during its

prosecution.

               Ground 1 – Stoller’s Deceptive Deletion of Sample Age Information
                           In Its Non-Provisional Patent Application

        52.      The ’883 Patent is directed to improving the stability of liquid PGR formulations

during storage compared with the existing art, specifically aqueous (or water-containing)

formulations.

        53.      The ’883 Patent indicates, for example, that “the efficient use of aqueous systems

with certain agrochemicals and crop protection agents is restricted due to their poor chemical

stability . . . .” (Ex. A, col. 2, ll. 61-64).

        54.      The ’883 Patent claims priority to U.S. Provisional Application No. 62/103,410 (the

“Provisional Application”), which was filed on January 14, 2015. (Attached hereto as Exhibit E).

Jennifer Yancy of Yancy IP Law in Alexandria, Virginia filed the Provisional Application on behalf

of Ritesh Sheth and Jerry Stoller. (Ex. E, at 2).

        55.      Mr. Stoller is the founder and owner of each of Stoller Enterprises, Inc.; The Stoller

Group, Inc.; and Stoller USA, Inc.



                                                    8
             Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 9 of 25



       56.      Ms. Yancy also filed non-provisional U.S. Patent Application No. 14/995,434 (the

“Non-Provisional Application”), which claims priority to the Provisional Application. The Non-

Provisional Application ultimately issued as the ’883 Patent. (Attached hereto in the Prosecution

History as Exhibit D).

       57.      Ms. Yancy continued to represent Stoller before the U.S. Patent and Trademark

Office throughout prosecution of the application that led to ’883 Patent.

       58.      Ms. Yancy continues to represent Stoller, as evidenced by her having sent the Threat

Letters to CJB and Vivid.

       59.      To support Stoller’s claim of improved storage stability by the invention, the

Provisional Application contained stability data from accelerated storage stability tests, where the

long term storage of samples was simulated over a shortened period of time.

       60.      This stability data included both data from samples that were said to embody the

alleged invention as well as data from aqueous comparative samples (referred to as “Competitors”).

See, e.g., Table 2 of the Provisional Application (Ex. E, at 20):




       61.      The stability data referenced in the preceding paragraph was included in the

Provisional Application to demonstrate that the inventive samples had improved stability over the



                                                  9
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 10 of 25



comparative samples.

       62.     The comparative samples referenced in the two preceding paragraphs were referred

to as a “Competitors” sample in the Provisional Application.

       63.     The Provisional Application indicated at least seven (7) times that the “Competitors”

sample used in the comparison testing was a “3 yrs old” sample. (Ex. E, at 20–21 & FIGS. 1–3).

       64.     When Stoller later converted the Provisional Application to the Non-Provisional

Application, however, all references to the advanced age of the comparative samples were

intentionally removed.

       Compare Provisional Application, Ex. E, at 20:




       with Non-Provisional Application, Ex. D, at 29:




       65.     There are no references to the age of the “Competitors” sample in the Non-

Provisional Application. (Ex. D).

       66.     There are no references to the age of the “Competitors” sample in the ’883 Patent.

Ex. A, at 6:




                                                10
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 11 of 25




       67.      Mr. Stoller, Mr. Sheth, and/or Ms. Yancy intentionally removed information relating

to the age of the “Competitors” sample from the Non-Provisional Application to mislead the Patent

Office Examiner into believing that the examples were an apples-to-apples comparison of similarly

aged samples.

       68.      A three year old sample of the type described in Product #4 of Table 1 of the

Provisional Application would be expected to have a significantly lower efficacy than a newly

manufactured or “fresh” sample of the same type. (Ex. E, at 20).

       69.      The advanced age of the “Competitors” sample discussed in the preceding

paragraphs would be material to a Patent Examiner at least because it is directly relevant to whether

the “Competitors” sample could be reasonably compared to a “fresh” sample manufactured

according to the claimed invention.

       70.      The intentional deletion of this information upon filing the Non-Provisional

Application is especially pertinent in view of Applicant’s admission that conventional aqueous

samples have “poor chemical stability.” (Ex. D, at 15, 24–25).

       71.      The removal of all references to the advanced age of the “Competitors” sample is

critical to and inconsistent with Stoller’s argument to the USPTO that the claims of the ’883 Patent

were novel and non-obvious and constitutes “but for” materiality and/or egregious misconduct

during prosecution of the ’883 Patent.

       72.      The single most reasonable inference that can be drawn from the deleted information


                                                 11
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 12 of 25



concerning the age of the “Competitors” sample upon filing the Non-Provisional Application is that

Mr. Stoller, Mr. Sheth, and/or Ms. Yancy possessed specific intent to deceive the USPTO.

             Ground 2 – Deceptive Modification of “Competitors” Stability Data
                          In Non-Provisional Patent Application

       73.     In addition to removing all reference to the age of the “Competitors” sample, upon

converting the Provisional Application to the Non-Provisional Application, Mr. Stoller, Mr. Sheth,

and/or Ms. Yancy improperly and intentionally altered the stability data in the specification to make

the data look more favorable for Stoller.

       74.     The Examples described in the ’883 Patent purportedly tested the storage stability

of PGRs in the described formulation in accelerated testing over 0, 7, and 14 days.

       75.     The data in Table 2 of the Provisional Application indicates that the Kinetin Stability

of the Competitors sample started at 14.2% stability at day 0, and then actually increased in stability

to 17.2% and 16.2% stability at day 7 and day 14, respectively. (Ex. E, at 20).




       76.     The increasing stability shown for the “Competitors” data in Table 2 of the

Provisional Application was unfavorable to Stoller’s patentability arguments. (Ex. E, at 20).

       77.     As shown below, the data above was intentionally modified upon filing of the Non-

Provisional Application (which ultimately issued as the ’883 Patent) to increase the day 0 value


                                                  12
        Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 13 of 25



from 14.2% to 100.0%.

      Compare Provisional Application, Ex. E, at 20:




      with Non-Provisional Application, Ex. D, at 29–30:




                                             13
            Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 14 of 25



          78.   Modifying the data as explained in the preceding paragraphs misrepresented that the

stability of the “Competitors” sample decreased significantly from 100% to 17.2% and to 16.2%

over the course of the storage testing, when the stability of the “Competitors” sample actually

increased during testing from 14.2% to 17.2% and to 16.2%.

          79.   Mr. Stoller, Mr. Sheth, and/or Ms. Yancy intentionally changed the starting Kinetin

value from 14.2% to 100% to hide from the Examiner the fact that the “Competitors” sample was

not a full strength sample on day 0.

          80.   Further, the data in Table 4 of the Provisional Application indicates that the

Gibberellin (GA3) stability of the “Competitors” sample started at 0.3% stability at day 0, and then

actually increased in stability to 1.3% and 1.3% stability at day 7 and day 14, respectively. (Ex. E,

at 21).




          81.   This data, which was unfavorable to Stoller’s patentability arguments, also was

intentionally modified upon filing of the Non-Provisional Application (which ultimately issued as

the ’883 Patent) to increase the day 0 value from 0.3% to 100.0%. (Ex. D, at 30).




                                                 14
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 15 of 25



Compare Provisional Application, Ex. E, at 21:




with Non-Provisional Application, Ex. D, at 30:




       82.     This modification misrepresented that the stability of the “Competitors” sample

decreased significantly from 100% to 1.3% over the course of the storage testing, when the stability

of the Competitor sample actually increased during testing from 0.3% to 1.3%.

       83.     Mr. Stoller, Mr. Sheth, and/or Ms. Yancy intentionally changed the starting


                                                  15
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 16 of 25



Gibberellin (GA3) value from 0.3% to 100% to hide from the Examiner the fact that the Competitor

sample was not a full strength sample on day 0. (Ex. E, at 21; Ex. D, at 30).

        84.     Stoller relied on this misrepresented data during prosecution of the Non-Provisional

Application.

        85.     Stoller submitted a declaration by inventor Sheth (the “Sheth Declaration”) during

prosecution of the Non-Provisional Application. (See Ex. D, at 115–16).

        86.     The Sheth declaration relies on the alleged increased stability of Stoller’s samples

over the intentionally altered “Competitors” sample in arguing for the patentability of the claims.

        87.     Submission of the Sheth Declaration to the U.S. Patent & Trademark Office

demonstrates that Mr. Stoller, Mr. Sheth, and/or Ms. Yancy fraudulently relied on the

misrepresented and altered stability data in support of their patentability arguments.

        88.     Stoller alleged that its invention provided improved stability over the prior art, and

thus its comparison with the stability of the prior art was at the heart of its patent application.

        89.     The ’883 Patent even touts that “[t]he non-aqueous solution containing plant growth

regulators has enhanced stability compared to [the] aqueous composition.” (See Ex. A, col. 4, ll.

41-46; see also Ex. A, col. 12, ll. 29-33).

        90.     This assertion that “[t]he non-aqueous solution containing plant growth regulators

has enhanced stability compared to [the] aqueous composition” is foundational to Stoller’s alleged

invention.

        91.     The assertion that “[t]he non-aqueous solution containing plant growth regulators

has enhanced stability compared to [the] aqueous composition” is inconsistent with the actual

unaltered data in Example 4 (“Competitors (Aqueous 3 yrs old)”) as originally filed in the

Provisional Application. (Ex. E, at 21).




                                                   16
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 17 of 25



       92.      But for the modified data discussed in the preceding paragraphs, one or more claims

in the ’883 Patent would never have issued.

       93.      The modification of the data upon filing the Non-Provisional Application constitutes

egregious misconduct during prosecution of the ’883 Patent.

       94.      Mr. Stoller, Mr. Sheth, and/or Ms. Yancy intended to deceive the USPTO by making

the changes discussed in the preceding paragraphs.

       95.      The data in the samples was intentionally altered upon filing the Non-Provisional

Application in an attempt to hide the fact that the “Competitors” sample was a three-year old sample

and lacked efficacy even on day 0.

       96.      The data in the samples was intentionally altered by Mr. Stoller, Mr. Sheth, and/or

Ms. Yancy upon filing the Non-Provisional Application in an attempt to make the prior art appear

less stable than purported inventive samples.

       97.      Mr. Stoller, Mr. Sheth, and/or Ms. Yancy relied on falsified data in order to obtain

allowance of the patent.

       98.      The single most reasonable inference that can be drawn from the altered data is that

Mr. Stoller, Mr. Sheth, and/or Ms. Yancy possessed specific intent to deceive the USPTO.

       99.      The egregious misconduct alleged above satisfies the materiality requirement for

inequitable conduct.

       100.     Because of the inequitable conduct committed by one or more of Mr. Stoller, Mr.

Sheth, and/or Ms. Yancy, Plaintiffs seek and are entitled to a declaratory judgment that the ’883

Patent is unenforceable.

             Ground 3 – Failure to Disclose Prior Printed Publications, Public Uses,
                          and Offers for Sale of the Stoller Product

       101.     For over twenty years prior to the issuance of the ’883 Patent, Stoller marketed, sold



                                                 17
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 18 of 25



to the public, allowed the public to use, publicly used itself, and/or published information regarding,

a plant growth regulator product that included the exact same Active Ingredients as those claimed

in the ’883 Patent (the “Stoller Product”). (See, e.g., Ex. I, at 3).

        102.    The Stoller Product included at least one auxin, at least one gibberellin, and at least

one cytokinin (collectively, the “Active Ingredients”) in concentrations within the ranges claimed

in the ’883 Patent. (Compare Ex. A, Claim 1, with Ex. I, at 3).

        103.    Mr. Stoller, Mr. Sheth, and Ms. Yancy had a duty during prosecution of the

application that led to the ’883 Patent to disclose to the patent Examiner all known information

material to patentability. 37 C.F.R. § 1.56.

        104.    Mr. Stoller, Mr. Sheth, and Ms. Yancy had a duty during prosecution of the ’883

Patent to disclose information about the Stoller Product to the U.S. Patent and Trademark Office

(“USPTO”) during prosecution of the application that led to the ’883 Patent.

        105.    Neither Mr. Stoller, Mr. Sheth, nor Ms. Yancy ever disclosed any information about

the Stoller Product to the USPTO during prosecution of the application that led to the ’883 Patent.

        106.    Stoller includes references to the Stoller Product (referred to as “Stoller’s Stimulate

Yield Enhancer”) in at least one other patent application, which was published as U.S. Patent

Publication US20190008155A1 (the “’155 Publication”), a publication of a patent application filed

on July 5, 2018. See Fig. 3 of the ’155 Publication, Ex. H:




                                                   18
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 19 of 25




        107.     Both Jerry Stoller and Ritesh Bharat Sheth are listed as inventors on ’155

Publication. Ms. Yancy filed and is currently prosecuting this patent application in the USPTO.

(Ex. H, at 1).

        108.     Thus, those involved in the prosecution of the ’883 Patent, including at least Mr.

Stoller, Mr. Sheth, and Ms. Yancy, were well-aware of the Stoller Product during prosecution of

the application that led to the ’883 Patent.

        109.     Claim 1 of the ’883 Patent recites “A non-aqueous solution comprising: a) a plant

growth regulator mixture including 0.001 to 1 wt.% at least one auxin, 0.001-0.3 wt.% at least one

gibberellin, and 0.001-0.3 wt.% at least one cytokinin…” along with an organic solvent. (Ex. A,

col. 12, ll. 49–52).

        110.     At least by the mid-1990’s, Stoller was marketing, selling, publishing materials

related to, publicly using itself, and/or allowing the public to use the Stoller Product, which was

branded “Stimulate Yield Enhancer.” See EPA Letter, Ex. I, at 1:




                                                 19
           Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 20 of 25




         111.   In March 1994, Linda Watson, an agent for Stoller Enterprises, Inc. who was located

in Valdosta, Georgia, submitted to the EPA an amended label for Stimulate Yield Enhancer. (Ex. I,

at 1).

         112.   The amended label described in the preceding paragraph indicates that Stimulate

Yield Enhancer included the three Active Ingredients at the following concentrations: Cytokinin

(0.009%), Gibberellic Acid (0.005%) (which is a gibberellin), and Indole-3-butyric acid (0.005%)

(which is an auxin). (Ex. I, at 3).




         113.   The proposed amended label described in the preceding paragraphs was publicly

available before January 14, 2014. (Ex. I, at 1-3).

         114.   The proposed amended label described in the preceding paragraphs discloses a

formulation having the exact same Active Ingredient concentration as those provided in allegedly

inventive Example #2 of the ’883 Patent. (Ex. A, at 6).




                                                 20
          Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 21 of 25



       Compare Table 1, Example 2, of the ’883 Patent, Ex. A, at 6:




       with the 1993 EPA label for Stimulate Yield Enhancer, Ex. I, at 3:




       115.    According to both the EPA’s and Stoller’s websites, Stoller continues to market

Stimulate Yield Enhancer or a variant thereof. (See Ex. J; Ex. K).

       116.    The EPA disclosure of the amended label (Ex. I) constitutes a printed publication

having a date before January 14, 2014.



                                                21
           Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 22 of 25



        117.    Stoller offered for sale the Stoller Product before January 14, 2014.

        118.    The Stoller Product was publicly used before January 14, 2014.

        119.    Mr. Stoller, Mr. Sheth, and Ms. Yancy never disclosed any information about the

Stimulate Yield Enhancer product to the USPTO during prosecution of the application that led to

the ’883 Patent.

        120.    The single most reasonable inference that can be drawn from the failure of Mr.

Stoller, Mr. Sheth, and/or Ms. Yancy to disclose the Stoller Product to the USPTO during

prosecution of the application that led to the ’883 Patent is that Mr. Stoller, Mr. Sheth, and/or Ms.

Yancy possessed specific intent to deceive the USPTO.

        121.    Mr. Stoller, Mr. Sheth, and/or Ms. Yancy intentionally deceived the USPTO by not

disclosing the Stoller Product to the USPTO during prosecution of the application that led to the

’883 Patent.

        122.    The amended label described in the preceding paragraphs indicates that the Stoller

Product branded under the Stimulate Yield Enhancer trade name contained 99.981% “inert

ingredients.” (Ex. I, at 3).

        123.    A person of ordinary skill in the art as of January 14, 2015 (hereinafter, a “POSA”)

would understand the “inert ingredients” in the amended label referenced above include primarily

a liquid solvent.

        124.    A POSA would have known that there were only two choices of liquid solvents for

the “inert ingredients” described in the amended label: an aqueous solvent or a non-aqueous solvent.

        125.    A POSA would have appreciated that there were a finite number of identified,

predictable solutions of possible solvents that could be used for the “inert ingredients” referenced

in the above-referenced amended label.




                                                 22
           Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 23 of 25



        126.    But for the non-disclosure of the Stoller Product to the USPTO during prosecution,

one or more claims in the ’883 Patent would not have issued.

        127.    The failure to disclose the Stoller Product to the USPTO during prosecution

constitutes “but for” materiality and/or egregious misconduct during prosecution of the ’883 Patent.

                                     THIRD CLAIM FOR RELIEF

                             Georgia Uniform Deceptive Trade Practices Act
                                      (O.C.G.A. § 10-1-370, et seq.)

        128.    Plaintiffs repeat, reallege, and incorporate the prior allegations of the Complaint as

if fully set forth herein.

        129.    Stoller’s actions and pattern of deceptive and misleading conduct constitute unfair

and deceptive trade practices in violation of O.C.G.A. § 10-1-370, et seq.

        130.    Stoller’s actions have caused, and will continue to cause, irreparable harm to

Plaintiffs unless preliminary and permanently enjoined.

        131.    Stoller committed the unlawful acts complained of herein willfully, knowing and

intending such acts to be deceptive.

        132.    Stoller knew, or should have known, that their assertions of patent infringement

contained in the Threat Letters were meritless.

        133.    Stoller knew, or should have known, that the ’883 Patent was unenforceable due to

Mr. Stoller’s, Mr. Sheth’s, and/or Ms. Yancy’s material misrepresentations and omissions to the

USPTO.

        134.    Because the ’883 Patent is unenforceable due to inequitable conduct before the

USPTO and because Plaintiffs do not infringe any claim of the ’883 Patent, the assertions of patent

infringement in the Threat Letters are meritless.

        135.    Stoller’s false and misleading representations that Plaintiffs infringe enforceable



                                                    23
               Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 24 of 25



claims of the ’883 Patent constitute deceptive trade practices in violation of O.C.G.A. § 10-1-370,

et seq.

          136.    In the course of Stoller’s acts within the State of Georgia, Stoller disparaged the

products and business of the Plaintiffs by knowingly making false and misleading representations

that the Relevant Products infringe enforceable claims of the ’883 Patent.

          137.     Stoller’s conduct in this case follows a course of conduct common with Stoller’s

action in relation to Stoller’s other competitors.

          138.     Recently, Stoller was found to have engaged in a decade-long campaign of falsely

disparaging a competitor’s product in an effort to interfere with the competitor’s business.

Specifically, in 2016, Stoller was ordered to pay $44.5-million as a result of substantial evidence

that Stoller and its executives intentionally spread falsehoods about a competitor’s products over a

10-year period that ultimately interfered with the competitor’s business relationships, resulting in a

substantial impact on the company and its brand. (Ex. L).

          139.    Stoller is liable for Plaintiffs’ damages as a result of Stoller’s deceptive trade

practices, in addition to costs and reasonable attorney’s fees under O.C.G.A. § 10-1-373.

                                      REQUEST FOR RELIEF

                  WHEREFORE, Plaintiffs respectfully request the Court to enter judgment in their

favor and against Stoller as follows:

          1.      For judgment that Plaintiffs and their customers do not infringe and have not

infringed under 35 U.S.C. § 271 (or any sub-section thereof) any claim of the ’883 Patent;

          2.      For judgment that the Relevant Products do not infringe and have not infringed

under 35 U.S.C. § 271 (or any sub-section thereof) any claim of the ’883 Patent;

          3.      For judgment that the ’883 Patent is unenforceable due to Stoller’s inequitable




                                                     24
              Case 7:19-cv-00028-HL Document 1 Filed 02/05/19 Page 25 of 25



conduct before the U.S. Patent and Trademark Office;

         4.      To enjoin Stoller and its officers or employees from: (1) alleging that the Plaintiffs

or their customers infringe any claim of the ’883 Patent; (2) taking any action to suggest that

Plaintiffs or their customers require a license from Stoller for any claim of the ’883 Patent; or (3)

pursuing or continuing to pursue infringement actions against Plaintiffs or their customers based on

the manufacture, use, sale, or offer for sale, or importation of the Relevant Products;

         5.      For costs and reasonable attorneys’ fees incurred in connection with this action; and

         6.      For such other and further relief as the Court deems just.

                                          JURY DEMAND

         Plaintiffs demand a trial by jury on all issues so triable in this Complaint.

    Dated: February 5, 2019                         /s/ Steven D. Moore
                                                    Steven D. Moore (Ga Bar No. 520745)
    Of Counsel                                      Kilpatrick Townsend & Stockton, LLP
    John C. Alemanni (pro hac vice pending)         Two Embarcadero Center
    Kilpatrick Townsend & Stockton, LLP             Suite 1900
    4208 Six Forks Road, Suite 1400                 San Francisco, CA 94111
    Raleigh, NC 27609                               415.576.0200
    919.420.1700                                    SMoore@kilpatricktownsend.com
    JAlemanni@kilpatricktownsend.com

    Michael T. Morlock (Ga. Bar No. 647460)
    Admission to USDC, MDGa Pending
    Kilpatrick Townsend & Stockton, LLP
    1100 Peachtree St. NE, Suite 2800
    Atlanta, GA 30309
    404.815.6500
    MMorlock@kilpatricktownsend.com

    Justin L Krieger (pro hac vice pending)
    Kilpatrick Townsend & Stockton, LLP
    1400 Wewatta St., Suite 600
    Denver, CO 80202
    303.571.4000
    JKrieger@kilpatricktownsend.com




                                                   25
